DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 


Response to Arguments
Applicant's arguments filed on 7/26/2021 with respect to claims 1, 4-5, 8-9, 12-13, 16-17 and 19-20, have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Iwai (US PGPUB 2015/0010204 A1). 
Further with respect to claim 1, objection in the Remarks, Applicant states that “Claim 1, has been amended to correct the formality issues” however it appears that claim 1, has 


Claim Objections
Claims 1, 4-5, 8-9,12-13,16-17 and 19-20, are objected to because of the following informalities:  In claim 1, preamble should be replaced with 
“An information processing apparatus comprising: 
a processor; 
the processor is configured to:”. 
Claims 4-5, 8-9, 12-13, 16-17 and 19-20, are objected based on their dependency on the objected base claim. Appropriate correction is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 9, 12, 17, 19 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US PGPUB 2015/0010204 A1) and further in view of Takemoto (US PGPUB 2018/0211205 A1).

As per claim 1, Iwai discloses an information processing apparatus (Iwai, Figs. 1-2 and Fig. 7) comprising a processor configured to: 
estimate an opportunity loss for a target object being disposed in a certain place based on a probability of a target person performing a specific behavior on the target object without performing the specific behavior (Iwai, paragraphs 74 and 75 discloses with regard to the display shelf (category) of shampoos, the staying time is relatively long while the number of item pick-up actions is relatively small, which suggests a purchasing characteristic of customers that a relatively small number of customers make a planned purchase) and an information related to a stay time of the target person in the place (Iwai, paragraph 74, discloses “staying time indicating the time for which persons stayed around each display shelf is generated by the person behavior analysis unit 32”), wherein the stay time is less than a predetermined time (Iwai, paragraphs 108 and 109, discloses The staying time assessment unit 48 determines that, of the persons detected by the person detection unit 41, a person(s) whose vicinity area staying time obtained by the staying time measurement unit 47 does not reach a predetermined 
Iwai discloses does not explicitly disclose wherein processor estimates the number of target persons counted for each evaluation value which is equal to or greater than a predetermined value in the number of target persons counted for each evaluation value, as the opportunity loss for the target object.
Takemoto discloses processor estimates the number of target persons counted for each evaluation value which is equal to or greater than a predetermined value in the number of target persons counted for each evaluation value, as the opportunity loss for the target object (Takemoto, paragraphs 163, 164 and 197, discloses “a determination is made as to whether or not the number of visiting customers to the store is significantly large, specifically, whether or not the number of visiting customers to the store is equal to or greater than a predetermined threshold. [0164] In a case where the number of visiting customers to the store is significantly large and there is a defect in the display of item, it is determined that a sales opportunity loss is supposed to occur”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwai teachings by comparing counted persons to threshold, as taught by Takemoto.
The motivation would be to provide an improved monitoring device to easily check the implementation status of the item management work such as arrangement or replenishment of item (paragraph 209), as taught by Takemoto.

As per claim 4, Iwai in view of Takemoto further discloses the information processing apparatus according to claim 1, wherein the processor estimates a ratio of the number of target persons who perform the specific behavior on the target object at a predetermined probability to the number of target persons coming into an area in which a plurality of places are provided, as the opportunity loss for the target object (Iwai, paragraphs 72, 74 and 75).

As per claim 9, Iwai in view of Takemoto further discloses the information processing apparatus according to claim 1, wherein the stay time in an information is obtained by excluding a time during which the target person is not directed toward the target object (Iwai, paragraphs 19, and 112, discloses The persons determined in the staying time assessment to be persons who could not perform an item pick-up action are excluded from the determination performed by the item pick-up action determination unit).

As per claim 12, Iwai in view of Takemoto further discloses the information processing apparatus according to claim 4, wherein the stay time in an information is obtained by excluding a time during which the target person is not directed toward the target object (Iwai, paragraphs 19, and 112).

As per claim 17, Iwai in view of Takemoto further discloses the information processing apparatus according to claim 9, wherein it is determined whether or not the 

As per claim 19, Iwai further discloses the information processing apparatus according to claim 1, wherein the specific behavior is a behavior of purchasing the target object (Iwai, paragraphs 31, 68 and 75).

As per claim 20, Iwai in view of Takemoto further discloses the information processing apparatus according to claim 1, wherein the specific behavior is a behavior of showing an interest in the target object as an exhibit (Iwai, paragraphs 74 and 75).


Claims 5, 8, 13 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US PGPUB 2015/0010204 A1) and further in view of Takemoto (US PGPUB 2018/0211205 A1) and further in view of Field (US PGPUB 2014/0279294 A1).

As per claim 5, Iwai in view of Takemoto further discloses the information processing apparatus according to claim 1, wherein Iwai in view of Takemoto does not explicitly disclose the processor calculates an evaluation value by using collaborative filtering.
Field discloses the processor calculates an evaluation value by using collaborative filtering (Field, paragraph 113 and 118).

The motivation would be to provide customers with improved services and more 
efficient operations (paragraph 1), as taught by Field.

As per claim 8, Iwai in view of Takemoto further discloses the information processing apparatus according to claim 4, wherein Iwai in view of Takemoto does not explicitly disclose the processor calculates an evaluation value by using collaborative filtering.
Field discloses the processor calculates an evaluation value by using collaborative filtering (Field, paragraph 113 and 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwai teachings by implementing a collaborative filtering to the system, as taught by Field.
The motivation would be to provide customers with improved services and more 
efficient operations (paragraph 1), as taught by Field.

As per claim 13, Iwai in view of Takemoto in view of Field further discloses the information processing apparatus according to claim 5, wherein the stay time in an information is obtained by excluding a time during which the target person is not directed toward the target object (Iwai, paragraphs 19, and 112).

As per claim 16, Iwai in view of Takemoto in view of Field further discloses the information processing apparatus according to claim 8, wherein the stay time in an information is obtained by excluding a time during which the target person is not directed toward the target object (Iwai, paragraphs 19, and 112).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SYED HAIDER/Primary Examiner, Art Unit 2633